DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-14, 18 and 20-23 are pending.
Claims 8-9, 15-17 and 19 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph N. Ziebert (Reg. No. 35,421) on July 14, 2022.

The application has been amended as follows: 1.	(Currently Amended) A variable air volume controller, comprising:
a communications interface configured to facilitate communication with at least one of an external device and building equipment; [[and]]
a processing circuit configured to:
store a plurality of predefined, selectable-applications;
receive a selection of one of the plurality of predefined, selectable-applications, wherein the plurality of predefined, selectable-applications comprise at least two of a single duct - cooling only, single duct with hot water reheat, single duct with electric staged reheat, single duct with hot water reheat & supplemental heat, series fan with hot water reheat, parallel fan with hot water reheat, series fan with hot water reheat & supplemental heat, parallel fan with hot water reheat & supplemental heat, series fan with electric staged reheat, parallel fan with electric staged reheat, series fan no heat, parallel fan no heat, series fan with remote electronically controlled motor, series fan with remote electronically controlled motor & hot water reheat, series fan with remote electronically controlled motor, hot water reheat & supplemental heat, series fan with remote electronically controlled motor & electric reheat, single duct with silicon controlled rectifier electric reheat, series fan with silicon controlled rectifier electric reheat, series fan with remote electronically controlled motor & silicon controlled rectifier electric reheat, parallel fan with silicon controlled rectifier electric reheat, dual duct with mixing, dual duct constant volume, and supply/exhaust matching application; and
implement the selected application such that the building equipment is controlled according to the selected application; and
a user interface including a plurality of dip switches configured to facilitate user selection of the one of the plurality of predefined, selectable-applications by manually engaging with one or more of the plurality of dip switches associated with the one of the plurality of predefined, selectable-applications.
2.	(Original) The variable air volume controller of Claim 1, wherein the building equipment includes heating, ventilation, and air conditioning components.
3.	(Original) The variable air volume controller of Claim 1, wherein the external device includes at least one of a mobile device and a balancing tool.
4.	(Original) The variable air volume controller of Claim 1, wherein each of the plurality of predefined, selectable-applications is focused on a specific implementation for the building equipment.
5.	(Original) The variable air volume controller of Claim 1, wherein the variable air volume controller is configurable and not fully-programmable.
6.	(Original) The variable air volume controller of Claim 1, wherein the processing circuit is configured to store metadata for the plurality of predefined, selectable-applications in a shared location.
7.	(Original) The variable air volume controller of Claim 1, wherein the processing circuit is configured to detect the building equipment coupled therewith, and wherein the selection of the one of the plurality of  predefined, selectable-applications is autonomously determined by the processing circuit based on the building equipment detected. 
8.	(Canceled) 
9.	(Canceled) 
10.	(Currently Amended) A building management system, comprising:
a controller configured to couple to building equipment, the controller configured to:
store a plurality of predefined, selectable-applications;
receive a selection of one of the plurality of predefined, selectable-applications, wherein the plurality of predefined, selectable-applications comprise at least two of a single duct - cooling only, single duct with hot water reheat, single duct with electric staged reheat, single duct with hot water reheat & supplemental heat, series fan with hot water reheat, parallel fan with hot water reheat, series fan with hot water reheat & supplemental heat, parallel fan with hot water reheat & supplemental heat, series fan with electric staged reheat, parallel fan with electric staged reheat, series fan no heat, parallel fan no heat, series fan with remote electronically controlled motor, series fan with remote electronically controlled motor & hot water reheat, series fan with remote electronically controlled motor, hot water reheat & supplemental heat, series fan with remote electronically controlled motor & electric reheat, single duct with silicon controlled rectifier electric reheat, series fan with silicon controlled rectifier electric reheat, series fan with remote electronically controlled motor & silicon controlled rectifier electric reheat, parallel fan with silicon controlled rectifier electric reheat, dual duct with mixing, dual duct constant volume, lighting, and supply/exhaust matching or damper supply box application; and
implement the selected application such that the building equipment is controlled according to the selected application;
wherein the controller includes a user interface including a plurality of dip switches configured to facilitate user selection of the one of the plurality of predefined, selectable-applications by manually engaging with one or more of the plurality of dip switches associated with the one of the plurality of predefined, selectable-applications.
11.	(Original) The building management system of Claim 10, wherein the building equipment includes heating, ventilation, and air conditioning components, and wherein the controller is configured as a variable air volume controller.
12.	(Original) The building management system of Claim 10, wherein each of the plurality of predefined, selectable-applications is focused on a specific implementation for the building equipment.
13.	(Original) The building management system of Claim 10, wherein the controller is configurable and not fully-programmable.
14.	(Original) The building management system of Claim 10, wherein the controller is configured to store metadata for the plurality of predefined, selectable-applications in a shared location.
15–17.	(Canceled) 

18.	(Currently Amended) A variable air volume controller, comprising:
a communications interface configured to facilitate communication with at least one of an external device and building equipment; [[and]] 
a processing circuit configured to:
store a super-application including a plurality of sub-applications; and
activate one or more of the plurality of sub-applications plurality of sub-applications comprise at least two of a single duct - cooling only, single duct with hot water reheat, single duct with electric staged reheat, single duct with hot water reheat & supplemental heat, series fan with hot water reheat, parallel fan with hot water reheat, series fan with hot water reheat & supplemental heat, parallel fan with hot water reheat & supplemental heat, series fan with electric staged reheat, parallel fan with electric staged reheat, series fan no heat, parallel fan no heat, series fan with remote electronically controlled motor, series fan with remote electronically controlled motor & hot water reheat, series fan with remote electronically controlled motor, hot water reheat & supplemental heat, series fan with remote electronically controlled motor & electric reheat, single duct with silicon controlled rectifier electric reheat, series fan with silicon controlled rectifier electric reheat, series fan with remote electronically controlled motor & silicon controlled rectifier electric reheat, parallel fan with silicon controlled rectifier electric reheat, dual duct with mixing, dual duct constant volume, and supply/exhaust matching application; and
a user interface including a plurality of dip switches configured to facilitate user activation of the one or more of the plurality of sub-applications by manually engaging with one or more of the plurality of dip switches associated with the one or more of the plurality of sub-applications.
19.	(Canceled) 
20.	(Original) The variable air volume controller of Claim 18, wherein each of the plurality of sub-applications is focused on a specific implementation for the building equipment.
21.	(Previously Presented) The variable air volume controller of Claim 18, wherein at least one of the plurality of sub-applications does not apply to the building equipment connected to the variable air volume controller such that the at least one of the plurality of sub-applications remains deactivated within the super-application.
22.	(Currently Amended) The variable air volume controller of Claim 1, wherein the plurality of predefined, selectable-applications comprise three or more of the single duct - cooling only, single duct with hot water reheat, single duct with electric staged reheat, single duct with hot water reheat & supplemental heat, series fan with hot water reheat, parallel fan with hot water reheat, series fan with hot water reheat & supplemental heat, parallel fan with hot water reheat & supplemental heat, series fan with electric staged reheat, parallel fan with electric staged reheat, series fan no heat, parallel fan no heat, series fan with remote electronically controlled motor, series fan with remote electronically controlled motor & hot water reheat, series fan with remote electronically controlled motor, hot water reheat & supplemental heat, series fan with remote electronically controlled motor & electric reheat, single duct with silicon controlled rectifier electric reheat, series fan with silicon controlled rectifier electric reheat, series fan with remote electronically controlled motor & silicon controlled rectifier electric reheat, parallel fan with silicon controlled rectifier electric reheat, dual duct with mixing, dual duct constant volume, and supply/exhaust matching application.

23.	(Currently Amended) The variable air volume controller of Claim 1, wherein the plurality of predefined, selectable-applications comprise a majority of the single duct - cooling only, single duct with hot water reheat, single duct with electric staged reheat, single duct with hot water reheat & supplemental heat, series fan with hot water reheat, parallel fan with hot water reheat, series fan with hot water reheat & supplemental heat, parallel fan with hot water reheat & supplemental heat, series fan with electric staged reheat, parallel fan with electric staged reheat, series fan no heat, parallel fan no heat, series fan with remote electronically controlled motor, series fan with remote electronically controlled motor & hot water reheat, series fan with remote electronically controlled motor, hot water reheat & supplemental heat, series fan with remote electronically controlled motor & electric reheat, single duct with silicon controlled rectifier electric reheat, series fan with silicon controlled rectifier electric reheat, series fan with remote electronically controlled motor & silicon controlled rectifier electric reheat, parallel fan with silicon controlled rectifier electric reheat, dual duct with mixing, dual duct constant volume, and supply/exhaust matching application.



Allowable Subject Matter
Claims 1-7, 10-14, 18 and 20-23are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1-7, 10-14, 18 and 20-23 are allowed.
The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 06/22/2022  are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ZIAUL KARIM/
Primary Examiner, Art Unit 2119